Affirmed in Part, Reversed and Remanded in Part, and Opinion filed
December 31, 2002








Affirmed in Part, Reversed and Remanded in Part, and
Opinion filed December 31, 2002.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-01-00547-CV
____________
 
IN THE INTEREST OF T. J. L. AND M. E. L.
 

 
On Appeal from the County Court at Law No. 1
Brazos County, Texas
Trial Court Cause No. 34,442A-CCL1
 

 
O P I N I O N
Appellant Cynthia Anne Murray Langley challenges (1) the
trial court=s order denying her motion to
transfer; (2) the trial court=s order granting appellee Jimmy Don Langley=s motion for enforcement; and (3) the
trial court=s order denying her motion for
enforcement. We affirm in part, and reverse and remand in part.  
I. 
Factual and Procedural Background




In January of 1996, Cynthia and Jimmy Langley were divorced
in Brazos County and appointed joint-managing conservators of their three minor
children.  Cynthia was given the right to
establish the residence of their younger daughter, M.E.L., and Jimmy was given
the right to establish the residence of their son, T.J.L., as well as their older
daughter.  On July 26, 1999, Cynthia
filed a petition to modify the parent-child relationship seeking to be
appointed conservator with the right to establish the residence of both M.E.L.
and T.J.L.[1]  At the same time, she filed a motion to
transfer jurisdiction over the children from Brazos County to Harris County on
the grounds M.E.L. and T.J.L. had resided with her in Harris County during the
preceding six months. In response, Jimmy filed an affidavit stating T.J.L. had
resided with him in Brazos County since June 11, 1999.  However, Jimmy did not file a controverting affidavit with respect to M.E.L.=s residence in Harris County.
On October 25, 2000, Jimmy filed a motion for enforcement of
two portions of the divorce decree. 
First, he alleged Cynthia had failed to exchange M.E.L. for his periods
of possession in the manner required by the decree.  Second, he alleged Cynthia had failed to
comply with the provisions for payment of the children=s healthcare expenses and for
processing insurance-claim forms.  The
decree orders Jimmy to provide healthcare insurance for the children.  Cynthia must submit to Jimmy all bills and
other documents reflecting any insured expense she incurred for the children
within ten days after she receives them. 
Jimmy must then submit the expense to the insurance carrier within ten
days.  The decree further orders Jimmy
and Cynthia to each pay half of the children=s uninsured healthcare expenses.  The party who incurred an uninsured expense
must submit to the other party all bills and other documents reflecting the
expense within ten days after that party receives them.  The other party must then reimburse the
paying party half of the expense within ten days.
On November 6, 2000, the trial court heard Cynthia=s motion to transfer and Jimmy=s motion for enforcement.  At the beginning of the hearing, Cynthia
nonsuited her motion to transfer and petition to modify as to T.J.L. only.  The trial court stated on the record that it
denied the motion to transfer as to M.E.L. 
and granted Jimmy=s motion for enforcement.




On December 8, 2000, Cynthia filed another motion to transfer
as to M.E.L. only and a motion to sever. 
At the same time, she filed a motion for enforcement of healthcare child
support by reduction to judgment and contempt, and for clarification, alleging
Jimmy had failed to pay his share of the children=s uninsured healthcare expenses as
required by the divorce decree.
On January 2, 2001, the trial court signed an order denying
Cynthia=s first motion to transfer.  The record does not reflect a ruling on
Cynthia=s second motion to transfer, although
the court signed the order denying her first motion after she filed the second
motion.
On February 16, 2001, the trial court signed an order
granting Jimmy=s motion for enforcement.  The court found that Cynthia was 100%
responsible for paying all healthcare expenses she incurred on behalf of the
children from January 5, 1996 through November 6, 2000, whether covered by
insurance or not,  because she failed to
comply with the divorce-decree provisions regarding payment and processing of
healthcare expenses.  In addition, the
court changed the exchange location for Jimmy=s possession of M.E.L. because
Cynthia had not been exchanging M.E.L. at the required locations.  Finally, the court ordered Cynthia to post a
$2,500 bond to ensure her compliance with the parts of the decree regarding the
new exchange location for M.E.L.
On February 16, 2001, the trial court also heard Cynthia=s motion for enforcement.  On March 12, 2001, the trial court signed an
order denying Cynthia=s motion for enforcement. 
This appeal followed.
II.  Issues Presented for Review 
Cynthia presents twelve issues for review.  Her first eight issues challenge the February
16, 2001 order granting Jimmy=s motion for enforcement:
(1)       Did the trial court have jurisdiction to render the final
order granting Jimmy=s motion for enforcement on the issues concerning
M.E.L.?
(2)       Did Jimmy=s motion for enforcement comply with the minimum
pleading requirements of section 157.002 of the Texas Family Code?
(3)       Must a motion for enforcement strictly comply with section
157.002 of the Texas Family Code to entitle the movant
to take advantage of that section=s
special privilege of an expedited final hearing only ten days after service of
the motion?




(4)       Were the pleadings and the evidence sufficient to support the
trial court=s ruling that Cynthia Ashall be
responsible for 100% of all health care expenses incurred for the children
whether covered by health insurance or not through and including services
rendered from January 5, 1996 through November 6, 2000@?
(5)       Was it within the trial court=s
discretion to hear evidence on and arrive at an amount of the uninsured medical
reimbursement arrearages without pleadings for the enforcement and reduction of
these to judgment, without notice to Cynthia that the amount of the arrearages
was to be at issue at the hearing, and without notice of the amount of
arrearages alleged by Jimmy?
(6)       Does the trial court=s
finding that the actual amounts expended by Cynthia and Jimmy for uninsured
health care expenses for the children were approximately equal for the period
from January 5, 1996 through November 6, 2000, support the order that Cynthia
be 100% responsible for all such expenses incurred, whether covered by
insurance or not, during that period?
(7)       Did the trial court have discretion to modify the time and
place for picking up M.E.L., sua sponte and without pleadings or notice of hearing to
Cynthia?
(8)       By ordering that Cynthia be responsible for 100% of the medical
expenses of the children not paid by insurance, did the trial court
impermissibly modify the terms of the divorce decree while purporting to
enforce it?
In her last four issues, Cynthia
challenges the March 12, 2001 order denying her motion for enforcement:
(9)       Did the trial court have jurisdiction to consider the claims
pertaining to M.E.L. in the actions for modification and for enforcement filed
on December 8, 2000?
(10)     Was it within the trial court=s
discretion to deny Cynthia enforcement of unreimbursed
medical child-support amounts for which she had pleaded and which were incurred during the period November 6, 2000 through
February 16, 2001, without holding a hearing for the receipt of evidence? 
(11)     Is the March 12, 2001 order void or voidable
because it inaccurately reflects that a hearing was held for receipt of
evidence, although this did not occur? 




(12)     As to Cynthia=s motion for enforcement of unreimbursed
medical expenses, did the trial court impermissibly reduce the amount of child
support arrearage that Jimmy owed by failing to hold a hearing for the receipt
of evidence as to expenses incurred from November 6, 2000 through February 16,
2001?
 
                                                                III.  Analysis
A.        Does this court have jurisdiction over the trial court=s order denying Cynthia=s motion to transfer the proceedings regarding M.E.L.
to Harris County?
Jimmy asserts this court does not have appellate jurisdiction
to review the trial court=s order denying Cynthia=s motion to transfer the proceedings
regarding M.E.L. to Harris County.  He
contends Cynthia failed to perfect appeal of the order denying transfer because
her notices of appeal make reference only to the dates of the enforcement
orders.  See Tex. R. App. P. 25.1(d)(2) (notice of appeal must include the date of the judgment
or order appealed).  Jimmy=s arguments are without merit.
Cynthia=s motion to transfer was based on the exclusive-transfer
provisions of the Texas Family Code, applicable to suits affecting the
parent-child relationship.  See Tex. Fam. Code ' 155.201B207.  An order denying transfer under these
provisions is not subject to interlocutory appeal.  Id. ' 155.204(e).  However, an interlocutory order is appealable when it has merged into a subsequent final, appealable order.  See
H.B. Zachry Co. v. Thibodeaux, 364 S.W.2d 192,
193 (Tex. 1963) (holding that prior interlocutory orders merge into subsequent
order disposing of remaining parties and issues, creating a final and appealable judgment); Wilkins v. State Farm Mutual Auto.
Ins. Co., 58 S.W.3d 176, 182 (Tex. App.CHouston [14th Dist.] 2001, no pet.).
The Family Code allows appeal from a final order rendered in a suit affecting
the parent-child relationship.  Tex.  Fam.  Code ' 109.002(b); In re Taylor, 45
S.W.3d 357, 358 (Tex. App.CWaco 2001, orig.  proceeding). The
enforcement orders are final orders into which the denial of the motion to
transfer could properly merge.




Cynthia was not required to file a notice of appeal that
explicitly referred to the order denying transfer or the date of this
order.  See In re S.G.S. and E.E.S.,
53 S.W.3d 848, 852 (Tex. App.CFort Worth 2001, no pet.) (holding husband=s notice of appeal of final order
disposing of all issues in wife=s petition to modify invoked appellate jurisdiction to
consider order denying husband=s motion to transfer). 
Instead, she properly challenges the order denying transfer as an issue
in her appeal of the enforcement orders. 
See Parks v. Huffington, 616 S.W.2d
641, 644 (Tex. Civ. App.CHouston [14th Dist.] 1981, writ ref=d n.r.e.) (stating
interlocutory order may be appealed by point of error when suit out of which it
arose is appealed).  Accordingly, Cynthia=s notices of appeal have invoked this
court=s jurisdiction to address the merits
of her motion to transfer. 
B.        Was the trial court required to transfer the proceedings
regarding M.E.L. to Harris County?




In her first and ninth issues, Cynthia contends the trial
court had no jurisdiction to enter the orders granting Jimmy=s motion for enforcement and denying
her motion for enforcement as to M.E.L. because it was required to transfer the
proceedings pertaining to 
M.E.L. to Harris County.[2]  When a court renders a final divorce decree,
it acquires continuing, exclusive jurisdiction over the matters in the decree
affecting a child of the marriage. Tex.  Fam.  Code ' 155.001(a); In re G.R.M., 45
S.W.3d 764, 766 (Tex. App.CFort Worth 2001, no pet.).  The court retains continuing, exclusive
jurisdiction over the child unless jurisdiction has been transferred under
sections 155.201B207 of the Texas Family Code[3]
or an emergency exists.  See Tex. Fam.  Code
'' 155.001(c), 155.002, 155.201B207; In re G.R.M., 45 S.W.3d at 766B67.  Section 155.201 provides in pertinent part:
 
(b) If a suit to modify or a motion to enforce an
order is filed in the court having continuing, exclusive jurisdiction of a
suit, on the timely motion of a party the court shall transfer the
proceeding to another county in this state if the child has resided in the
other county for six months or longer.  
Tex. Fam. Code ' 155.201(b) (emphasis added).  Section 155.204 prescribes the procedure for
transfer as follows:
(a) . . . If a timely motion to transfer has been
filed and no controverting affidavit is filed within
the period allowed for its filing, the proceeding shall be transferred
promptly without a hearing to the proper court.
(b) On or before the first Monday after the 20th day
after the date of notice of a motion to transfer is served, a party desiring to
contest the motion must file a controverting
affidavit denying that grounds for the transfer exist.
(c) If a controverting
affidavit contesting the motion to transfer is filed, each party is entitled to
notice not less than 10 days before the date of the hearing on the motion to
transfer.
Id. ' 155.204(a),(b),(c) (emphasis
added).  
Under these provisions, if a motion to transfer is not timely
controverted, then the trial court has a mandatory, ministerial duty to
promptly, without hearing, transfer a proceeding to the county where the child
at issue has resided for more than six months. Id. '' 155.201(b),155.204(a),(b),(c);
Proffer v. Yates, 724 S.W.2d 671, 673 (Tex. 1987); Arias v. Spector, 623 S.W.2d 312, 313 (Tex. 1981).  The transferee court becomes the court of
continuing, exclusive jurisdiction, and all proceedings continue as if brought
there originally.  Tex. Fam. Code ' 155.206(a).  The transferor court does not retain
jurisdiction over the child.  Id. ' 155.206(d).  The transferor court has no jurisdiction to
enforce its order for violations occurring before or after the transfer.  Id.  
The transferee court acquires the power to enforce previous orders
entered by the transferor court.  Id.
' 155.206(c),(d).
 Any subsequent motions for
enforcement must be filed in the transferee court as the court of continuing,
exclusive jurisdiction.  Id. ' 157.001(a). 




Cynthia contends the trial court had a mandatory duty to
transfer the proceedings pertaining to M.E.L. to Harris County when Jimmy did
not controvert her first motion to transfer as to M.E.L. Jimmy maintains
transfer was not automatic at that time because Cynthia included T.J.L. in the
motion, and he controverted the motion as to T.J.L.
The statute is not as clear as it could be on whether
transfer as to one child is required when not all children of a marriage live
in the county to which transfer is sought. 
However, in construing a statute, our primary aim is to give effect to
the Legislature=s intent.  Osterberg
v. Peca, 12 S.W.3d 31, 38 (Tex. 2000).  We must construe a statute as written and
endeavor to ascertain legislative intent from its language. Id.;
Helena Chemical Co. v. Wilkins, 47 S.W.3d 486, 493 (Tex. 2001).  In addition, we must always consider the
statute as a whole rather than its isolated provisions.  Helena Chemical Co., 47 S.W.3d at 493.
  The language of the
whole statute indicates that the Legislature intended for trial courts to
determine continuing, exclusive jurisdiction on a child-by-child basis because
the statute consistently refers to jurisdiction over the Achild,@ in the singular.  See Tex.
Fam. Code '' 155.001, 155.201.  It is also clear the Legislature wanted
matters affecting the parent‑child relationship to be heard in the county
where the child resides.  See id.  ' 155.201(b); Cassidy
v. Fuller, 568 S.W.2d 845, 847 (Tex. 1978).  It is easier to prove the current
circumstances affecting the child in that county.  See Cassidy, 568
S.W.2d at 847.  Further, the
statute recognizes that transfer as to some, but not all, children may be  appropriate.  Section 155.207(b) provides that A[t]he clerk of the transferring court
shall keep a copy of the transferred files. 
If the transferring court retains jurisdiction of another child who was
the subject of the suit, the clerk shall send a copy of the complete files to
the court to which the transfer is made and shall keep the original files.@ 
Tex.  Fam.  Code ' 155.207(b).  Accordingly, we construe the statute as
requiring a court to transfer the proceedings affecting a child to the county
where the child resides, even if it retains jurisdiction over another child of
the marriage who does not live in the transferee county.




When faced with a similar issue in Koether
v. Morgan, 787 S.W.2d 582 (Tex. App.CWaco 1990, orig. proceeding), the
court of appeals rejected the nonmovant=s argument that it was against the
best interests of the children to split them up for jurisdictional purposes. See
id. at 584B85. 
Instead, the court recognized A[s]ection
11.06(j) [now section 155.207] indicates on its face that the legislature
specifically contemplated the wisdom and necessity of such a transfer . . .
when custody of a couple=s children is divided between the mother and father and one
parent moves to another county with the children of whom that parent is
managing conservator.@  Id.
at 585.  The Koether court further stated the statute
allows for the realities of a highly mobile society and does not require that all
children in a particular case live in the county to which transfer is
sought.  Id.




Jimmy also asserts Cynthia had to file a motion to sever to
be entitled to a transfer as to M.E.L. only. 
We disagree.  The statute does not
state that a motion to sever is required to effect
transfer as to one of several children. 
However, the statute clearly contemplates severance in those instances
because it prescribes the procedure for handling the case files when one child
is transferred and another child is not.  See Tex.  Fam.  Code
' 155.207.   Further, a trial court may sever any case on
its own initiative. Tex. R. Civ. P. 41;
Andrews v. East Texas Med. Center‑Athens, 885 S.W.2d 264, 266
(Tex. App.CTyler 1994, no writ).  Most importantly, we have determined that the
Legislature intended transfer as to one child when not all children live in the
transferee county.  Severance is the
procedure to implement transfer in those instances.  See Van Dyke v. Boswell, O'Toole, Davis
& Pickering, 697 S.W.2d 381, 383 (Tex. 1985) (stating severance splits
a suit into two or more independent actions, and controlling reasons for
severance are to do justice, avoid prejudice, and further convenience); Koether, 787 S.W.2d at 585 (stating severance proper
to implement the Family Code=s mandatory venue provisions); Stewart v.  Whitworth, 453 S.W.2d 875, 881B82 Tex. App.CHouston [1st Dist.] 1994, writ dism=d) (affirming severance to transfer venue as to one of
several defendants when the claim against him was severable from claims against
co-defendants).  Therefore, because our
primary aim is to give effect to legislative intent, we construe the statute as
requiring severance to transfer the proceedings as to one of several children,
even when the movant does not move to sever.   
We conclude the trial court was required to promptly sever
and transfer all proceedings pertaining to M.E.L. to Harris County when Jimmy
did not controvert Cynthia=s first motion to transfer as to M.E.L.  At that time, the trial court had no further
jurisdiction to enforce the divorce decree as to M.E.L. See Tex.  Fam.  Code Ann. '' 155.206, 157.001(a). Accordingly,
the subsequent orders granting Jimmy=s motion for enforcement and denying
Cynthia=s motion for enforcement are void as
to M.E.L.  We sustain Cynthia=s first and ninth issues.
C. 
Motions for Enforcement
Cynthia=s remaining issues challenge the orders granting Jimmy=s motion for enforcement and denying
Cynthia=s motion for enforcement.  Because the orders are void as to M.E.L., we
do not address the remaining issues as to M.E.L.  Specifically, we do not address Cynthia=s seventh issue challenging the trial
court=s alteration of the exchange location
for Jimmy=s possessions of M.E.L.  In addition, we do not address the issues
regarding M.E.L.=s healthcare expenses.  However, the orders also pertain to T.J.L.
because the motions for enforcement addressed payment of both children=s healthcare expenses. Cynthia
requests we reverse the orders pertaining to T.J.L. on the merits.  Therefore, we will address her remaining
issues to the extent the orders pertain to T.J.L.=s healthcare expenses.
An appellate court reviews an order enforcing a previous
child support order for abuse of discretion. McPherson v. Townsend, 593
S.W.3d 430, 431B32 (Tex. Civ. App.CHouston [14th Dist.] 1980, no writ).  Under the abuse-of-discretion standard, we
must determine Awhether the trial court acted without reference to any
guiding rules or principles; in other words, whether the act was arbitrary or
unreasonable.@ Worford v. Stamper,
801 S.W.2d 108, 109 (Tex. 1990).  
1.         Did
Jimmy=s motion for enforcement comply with section 157.002?
In her second, third, and fifth issues, Cynthia contends the
trial court abused its discretion by hearing Jimmy=s motion for enforcement on an
expedited basis because the motion did not comply with the pleading
requirements of section 157.002.  See
Tex. Fam. Code '
157.002(c) (allowing ten days= notice of hearing on motion for enforcement of
existing order providing for child support).
Cynthia first asserts the motion did not meet the
requirements of section 157.002(a)(2), which requires
a motion for enforcement to state, in ordinary and concise language, the manner
of the respondent=s alleged noncompliance. 
See Tex.  Fam.  Code ' 157.002(a)(2).  We disagree. 
The motion clearly specified the manner of Cynthia=s alleged noncompliance with the
divorce decree.  After citing the
provisions for submitting healthcare expenses, the motion states Cynthia Ahas failed to comply with the court
order in not following the provision in the decree as stated above regarding
the payment of uninsured medical expenses and the processing of the claim forms
within the ten (10) day period.@  Therefore, the motion
gave Cynthia sufficient notice that her alleged failure to
timely submit healthcare expenses to Jimmy would be at issue.




Cynthia also asserts the motion did not comply with section
157.002(b)(1), which requires a motion for enforcement
of child support to include the amount owed as provided in the support order,
the amount paid, and the amount of arrearages. 
See Tex.  Fam.  Code  ' 157.002(b)(1).  However, section 157.002(b)(1)
does not apply to Jimmy=s motion.  Jimmy did
not seek medical child support arrearages, and the court did not rule that
Cynthia owed arrearages.  Rather, Jimmy
sought to enforce the requirement that Cynthia timely submit expenses to him
before he is obligated to pay medical child support.  Because Jimmy=s motion complied with the applicable
provisions of section 157.002, the trial court did not abuse its discretion in
hearing the motion as to T.J.L.[4]   We overrule Cynthia=s second, third, and fifth issues as
to T.J.L.
2.         Did the trial court abuse its
discretion by granting Jimmy=s motion for enforcement?
In her fourth and sixth issues, Cynthia challenges the
sufficiency of the evidence supporting the trial court=s order that she be 100% responsible
for the healthcare expenses she incurred on behalf of the children from January
5, 1996 through November 6, 2000. Although Cynthia challenges the sufficiency
of the evidence, we must use the abuse-of-discretion standard of review that
applies to enforcement orders.  See
McPherson, 593 S.W.3d at 431B32. 
Under an abuse-of- discretion standard, legal and factual insufficiency
are not independent grounds of error, but rather are relevant factors in
assessing whether the trial court abused its discretion.  Henry v. Henry, 48 S.W.3d 468, 475 (Tex.
App.CHouston [14th Dist.] 2001, no pet.); Wood v. O'Donnell,
894 S.W.2d 555, 556 (Tex. App.CFort Worth 1995, no writ). 
There is no abuse of discretion as long as some evidence of a
substantive and probative character exists to support the trial court=s decision. Wood, 894 S.W. 2d
at 557; Holley v. Holley, 864 S.W.2d 703, 706 (Tex. App.CHouston [1st Dist.] 1993, writ denied). 




The record contains evidence of a substantive and probative
character that Cynthia failed to comply with the prerequisite for obtaining reimbursement
from Jimmy or his insurance carrier for the expenses she incurred from January
5, 1996 through November 6, 2000.  On
December 3, 1999, she belatedly sent Jimmy a letter itemizing the expenses she incurred
during 1996, 1997, and 1998, demanding reimbursement for half of these
expenses.  Jimmy testified this letter
was his first notice Cynthia claimed reimbursement for healthcare expenses.  He testified Cynthia gave him a stack of
bills on the day of the November 6, 2000 hearing, and he had not seen most of
them before that time.  Jimmy further
testified he rarely received copies of bills from Cynthia and had not received
them in accordance with the divorce decree.  He explained the providers sometimes submitted
insured expenses directly to his carrier; however, if the carrier denied
payment, he could not contest the decision because he had not received notice
of the expenses from Cynthia. 
Cynthia admitted at the hearing she did not timely send all
medical paperwork to Jimmy, although she testified she sent some bills to him.   On appeal, she makes the general assertion
that she proved at the hearing she did submit some bills to Jimmy.   However, the appellate record contains no
bills introduced by Cynthia in opposition to Jimmy=s motion, and she does not refer us
to any such proof.  As the party
asserting error, Cynthia bears the burden of showing the record supports her
contention and specifying the portion of the record on which she relies.  See Tex.
R. App. P.  38.1(h); Houghton
v. Port Terminal R.R. Ass'n, 999 S.W.2d 39, 51
(Tex. App.CHouston [14th Dist.] 1999, no
pet.).  By failing to do so, she has
waived her complaint.
Finally, Cynthia asserts the finding she and Jimmy spent
equal amounts for the children=s expenses does not support the trial court=s order that she be responsible for
the expenses she incurred.  However, the
finding she did not timely submit expenses to Jimmy as required to obtain
reimbursement, by itself, supports the order. 
Accordingly, the trial court did not abuse its discretion in holding Cynthia
100% responsible for healthcare expenses she incurred on behalf of T.J.L. from
January 5, 1996 through November 6, 2000. 
We overrule Cynthia=s fourth and sixth issues as to T.J.L.




In her eighth issue, Cynthia contends  the trial court impermissibly modified the
divorce decree by holding Cynthia 100% responsible for the children=s uninsured healthcare expenses.  We disagree. 
The trial court simply enforced the decree by ruling Cynthia must comply
with the prerequisites therein for obtaining reimbursement for the expenses she
incurred.  The court did not order
Cynthia to pay all of the expenses in the future, which would amount to a
modification.  In fact, the court ordered
both parties to comply in the future with the existing provisions for payment
of healthcare expenses.  Accordingly, the
trial court did not modify the decree as to T.J.L.  We overrule Cynthia=s eighth issue as to T.J.L.
D.        Has Cynthia preserved error and properly
briefed her tenth, eleventh, and twelfth issues? 
In her tenth issue, Cynthia complains that the trial court
did not hold a hearing for the receipt of evidence before it denied her motion
for enforcement concerning unreimbursed healthcare
expenses from November 6, 2000 through February 16, 2001. In her eleventh
issue, Cynthia contends the order denying her motion is void or voidable because it inaccurately reflects the court did
hear evidence.  In her twelfth issue, she  contends the
trial court impermissibly reduced the amount of child support arrearages owed
by Jimmy by failing to hear evidence on the motion.
Cynthia has waived appellate review of her tenth and twelfth
issues as they pertain to T.J.L. because she did not request the court to hear
evidence of expenses she incurred from November 6, 2000 to February 16,
2001.  See Tex. R. App. P. 33.1 (providing a party must complain to the
trial court by a timely request, objection or motion to preserve the complaint
for appellate review).  Instead, at the
hearing on her motion for enforcement, Cynthia represented to the court that
her motion was moot.  When Jimmy=s counsel argued Cynthia=s motion was moot in light of the
ruling on Jimmy=s motion, Cynthia=s counsel responded,  Aall of our expenses relate to that
period.  They all relate to that period
prior to November 6th of 2000.@  The court already had
ruled Cynthia could not obtain payment from Jimmy or his insurance carrier for
expenses she incurred before November 6, 2000 when it granted Jimmy=s motion for enforcement.  




Cynthia maintains that her counsel=s statement was incorrect, or the
reporter=s record is incorrect.  Nevertheless, Cynthia did not thereafter
attempt to introduce evidence of expenses she incurred from November 6, 2000 to
February 16, 2001, or to correct the reporter=s record.  As movant, Cynthia
had the initial burden to establish Jimmy was in arrears as to payment of these
expenses.  See
Curtis v.  Curtis, 11
S.W.3d 466, 472 (Tex. App.CTyler 2000, no pet.); Ex Parte McIntyre, 730 S.W.2d 411, 417 (Tex. App.CSan Antonio 1987, orig.
proceeding).  After the discussion about
the motion being moot, the trial court asked if Cynthia=s counsel had anything else to
say.  Counsel told the court she had
tried unsuccessfully to obtain a transcript of the hearing on Jimmy=s motion for enforcement from the
court reporter.  She further stated she
would request a rehearing on Athis motion@, and hoped to have a transcript by that time.  It is unclear whether Cynthia=s counsel meant Jimmy=s motion or her motion.  Nevertheless, we find no attempt to introduce
evidence at the hearing on her own motion.  Therefore, Cynthia failed to preserve error
as to her tenth and twelfth issues. 
Accordingly, we overrule Cynthia=s tenth and twelfth issues as to
T.J.L.
In support of her eleventh issue, Cynthia provides this court
with two sentences of conclusory argument that contain no citation to the
appellate record or to any legal authorities. 
Cynthia provides no analysis and no legal authorities that would show
that the trial court reversibly erred by inaccurately stating in the March 12,
2001 order that a hearing had been held for receipt of evidence; therefore, we
overrule Cynthia=s eleventh issue as to T.J.L. because she has waived review
of this issue. See Tex. R. App.
P. 38.1(h); Baker v. Gregg County, 33 S.W.3d 72, 79B80 (Tex. App.CTexarkana 2000, pet. dism=d); Houghton, 999 S.W.2d at 51.  
                                                             IV.  Conclusion




The trial court was required to promptly sua
sponte sever and transfer all proceedings
pertaining to M.E.L. to Harris County when Jimmy did not controvert Cynthia=s first motion to transfer as to
M.E.L.  Therefore, we sustain Cynthia=s first and ninth issues,
and we reverse the order denying Cynthia=s first motion to transfer as to
M.E.L. We reverse the February 16, 2001 order granting Jimmy=s motion for enforcement to the
extent it pertains to M.E.L.  In
particular, we reverse the portions that: (1) hold Cynthia 100% responsible for
all healthcare expenses she incurred on behalf of M.E.L., whether covered by
insurance or not, from January 5, 1996 through November 6, 2000; (2) modify the
exchange location for Jimmy=s possession of M.E.L.; and (3) require Cynthia to post a
$2,500 bond as to M.E.L.  We reverse the
March 12, 2001 order denying Cynthia=s motion for enforcement to the
extent it denies the relief requested as to M.E.L.=s healthcare expenses.  We remand with instructions to sever and
transfer all proceedings pertaining to M.E.L. to Harris County, Texas.  In light of this disposition, we do not address
Cynthia=s seventh issue at all or the
remaining issues to the extent that they pertain to M.E.L.
Because Jimmy=s motion complied with section 157.002, we overrule Cynthia=s second, third, and fifth
issues.  We conclude that the trial court
did not abuse its discretion in granting Jimmy=s motion for enforcement as to
T.J.L., and we overrule Cynthia=s fourth, sixth, and eighth issues.  Accordingly, we affirm the February 16, 2001
order granting Jimmy=s motion for enforcement to the extent it pertains to
T.J.L.  
Cynthia has not preserved error as to her tenth and twelfth
issues, and she has waived review of her eleventh issue by not supporting it
with proper argument and authorities.  


Therefore, we affirm the March 12, 2001 order denying Cynthia=s motion for enforcement to the
extent it denies the relief requested as to T.J.L.
 
 
/s/        Kem Thompson Frost
Justice
 
 
 
 
 
 
Judgment rendered and Opinion
filed December 31, 2002.
Panel consists of Chief Justice
Brister and Justices Anderson and Frost.
Publish C Tex. R. App. P. 47.3(b).
 




[1]  At the time
Cynthia filed her petition, the older daughter had turned eighteen; therefore,
Cynthia did not seek relief as to the older daughter.


[2]  In her ninth
issue, Cynthia also asserts the trial court had no jurisdiction to consider a
motion to modify filed on December 8, 2000. 
However, the record does not show a motion to modify was filed on
December 8, 2000.  Therefore, the only
motions we will address with regard to the jurisdictional issues are Jimmy=s motion for enforcement and Cynthia=s motion for enforcement.


[3]  All subsequent
statutory references in this opinion are to the Texas Family Code, unless
otherwise stated. 


[4]    Cynthia also
asserts the motion did not comply with section 157.002(c) which prescribes the
contents of a motion for enforcement of terms of possession of a child.  See Tex.
Fam. Code ' 157.002(c).  Because the motion addressed possession as to
M.E.L. only, we do not address this complaint.